On writ of review to the Court of Appeal, First Circuit, Parish of East Baton Rouge, 286 So.2d 490.
Considering the joint motion of dismissal.
Ordered that the writ of review to the First Circuit Court of Appeal, State of Louisiana, issued herein, 289 So.2d 159, be and the same is hereby recalled and the suit of Mrs. Rose Lee Miles Roccaforte against Arthur C. Lewis, Jr., Individually and as Trustee of Trust C for Marguerite Brown Lewis, Alexis Voorhies Lewis, Arthur Cullen Lewis, III, and Patricia Ann Lewis, is dismissed with prejudice.